       Case 2:18-cv-05474-JCJ Document 16 Filed 10/30/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


OWEN HARTY, Individually                        CIVIL ACTION
               Plaintiff,

             v.

GRAND-SASSO INC., A                             NO.   18-5474
Pennsylvania Business
Corporation,
               Defendant.
                                                              FILED
                                                                l;~T   3 0 2019
                                                             KAft ~AR~. Clerk
                                 0 R D E R                 By~Def'.Clerk


      AND NOW, this                   day of October, 2019, upon

consideration of Defendant's First Motion to Dismiss Plaintiff's

Complaint for Lack of Standing Pursuant to Fed. R. Civ. P.

12(b) (1)   (Doc. No. 5), and following the taking of limited

discovery into the veracity of Plaintiff's factual allegations

regarding his claim that this Court has proper subject matter

jurisdiction and the filing by the parties of supplemental

briefing, it is hereby ORDERED that the Motion is DENIED 1 and



1 In so holding, we find that sufficient evidence now exists in the record to
warrant a finding that Plaintiff has the requisite standing to pursue this
matter and to thereby confer subject matter jurisdiction upon this Court.
Specifically, it appears that Plaintiff has patronized the Defendant's
shopping center in the past - in October, 2018 and June, 2019 and that he has
visited his niece who resides in Clifton Heights, Delaware County,
Pennsylvania (which is less than five miles from the subject shopping center)
some 1-2 times per year since 2010. Given that Plaintiff's affidavit avers
that he intends to visit the Grand Plaza when he next returns in the late
Spring or early Summer of next year, we conclude that Plaintiff does indeed
face a potential threat of suffering a similar injury from the non-ADA-
compliant conditions presently existing at Defendant's shopping center.
Accordingly, Defendant's motion to dismiss Plaintiff's complaint for lack of
standing is denied.
         Case 2:18-cv-05474-JCJ Document 16 Filed 10/30/19 Page 2 of 2



Defendant is DIRECTED to file an Answer to the Plaintiff's

Complaint within twenty (20) days of the entry date of this

Order.



                                           BY THE COURT:




                                       2
